DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitations of claim 44, which came from originally filed claim 16, does not find antecedent basis support in the specification as filed.


Claim Objections
Claims 29, 33-37, 40, 41, 49, 50 and 56 objected to because of the following informalities:  
In claim 29 on line 4, the phrase “disposed to the front side” is objected to grammatically.  This objection can be overcome by changing the phrase to “disposed on the front side” which is how the claim will be interpreted.
In claim 29 on line 19, the phrase “total mass of a solids fractions in the interlayer” is objected to grammatically.  This objection can be overcome by changing the phrase to “total mass of solids in the interlayer” which is how the claim will be interpreted.
In claims 33 and 34 on line 2 of each claim, the phrase “a compound of the formula” is objected to grammatically.  This objection can be overcome by changing the phrase to “the compound of the formula” which is how the claims will be interpreted.
In claims 35-37 on line 2 of each claim, the phrase “recording layer comprises” is objected to grammatically.  This objection can be overcome by changing the phrase to “recording layer further comprises” which is how the claims will be interpreted.
In claims 40 and 41 on line 3 of each claim, the phrase “total mass of the solids fractions in the interlayer” is objected to grammatically.  This objection can be overcome by changing the phrase to “total mass of solids in the interlayer” which is how the claim will be interpreted.
In claim 49 on line 2, the phrase “a layer of adhesive is disposed” is objected to grammatically.  This objection can be overcome by changing the phrase to “a layer of adhesive disposed” which is how the claim will be interpreted.
In claim 50 on line 2, the phrase “recording layer and is dehesive” is objected to grammatically.  This objection can be overcome by changing the phrase to “recording layer that is dehesive” which is how the claim will be interpreted.
In claim 52 on line 4, the phrase “securing paper, and a barcode label” is objected to grammatically.  This objection can be overcome by changing the phrase to “securing paper, or a barcode label” which is how the claim will be interpreted.
In claim 53 on line 5, the phrase “fax paper, and security paper” is objected to grammatically.  This objection can be overcome by changing the phrase to “fax paper, or security paper” which is how the claim will be interpreted.
In claim 56 on line 19, the phrase “total mass of solids fractions in the interlayer” is objected to grammatically.  This objection can be overcome by changing the phrase to “total mass of solids in the interlayer” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 52 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 52, the Examiner does not find support for a heat-sensitive recording material that “is configured as at least one of a product” in the specification as originally filed.  There is no support for some “configured as” step in the specification as originally filed.  This rejection can be overcome by changing the phrase to “can be part of a product”.
In claim 53, the Examiner does not find support for a heat-sensitive recording material that is “configured in at least one of a barcode label…” in the specification as originally filed.  There is no support for some “configured in” step in the specification as originally filed.  This rejection can be overcome by changing the phrase to “which can be used in”.


Claims 32, 38-40, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, the limitations of “an aspect ratio of at least one of: 3 to 100” render the claim indefinite because it is unclear how a single particle could have multiple aspect ratio ranges.  This is a series of broad/narrow ranges in the same claim and it does not make sense how one could pick more than one of these ranges.  This rejection can be overcome by changing the claim to “an aspect ratio of 3 to 100” and deleting the other sub-ranges.
	In claim 38, the limitations of “a Bekk smoothness…is at least one of: 100 to 1200 seconds” render the claim indefinite because it is unclear how the recording layer can have multiple Bekk smoothnesses.  This is a series of broad/narrow ranges in the same claim and it does not make sense how one could pick more than one of these ranges.  This rejection can be overcome by changing the claim to “a Bekk smoothness…is 100 to 1200 seconds” and deleting the other sub-ranges.
In claim 39, the limitations of “a mass per unit area of the interlayer is in a range of at least one of: from 4.0 to 15.0 g/m2” and “a mass per unit area of the heat-sensitive recording layer is in a range of at least one of: from 1.5 to 6 g/m2” render the claim indefinite because it is unclear how the interlayer or recording layer can have multiple mass per unit areas.  This is a series of broad/narrow ranges in the same claim and it does not make sense how one could pick more than one of these ranges.  This rejection can be overcome by changing the claim to of “a mass per unit area of the interlayer is in the range of from 4.0 to 15.0 g/m2” and “a mass per unit area of the heat-sensitive recording layer is in the range of from 1.5 to 6 g/m2”and deleting the other sub-ranges.
In claim 40, the limitations of “is at least one of 60 to 90%” render the claim indefinite because it is unclear how the interlayer could have multiple mass fractions.  This is a series of broad/narrow ranges in the same claim and it does not make sense how one could pick more than one of these ranges.  This rejection can be overcome by changing the claim to “is 60 to 90%” and deleting the other sub-range.
In claim 55, the limitations that “applying the release layer coating composition…to a second interlayer” render the claim indefinite as the claim has not properly established that a second interlayer exists in the heat-sensitive recording material or where it is in the heat-sensitive recording material.
In claim 56, the limitations of the preamble “[c]alcined aluminum silicate in an interlayer of a heat-sensitive recording material, wherein the heat-sensitive recording material, besides the interlayer, comprises” render the claim indefinite as it is unclear if the claim is merely drawn to calcined aluminum silicate, an interlayer or a heat-sensitive recording material.  This rejection can be overcome by changing the phrase to “A heat-sensitive recording material comprising” and then on line 16 changing the phrase “and wherein the interlayer is disposed between the substrate and the heat-sensitive recording layer; and” to “and an interlayer disposed between the substrate and the heat-sensitive recording layer and comprising calcined aluminum silicate; and” which is how the claim will be interpreted.


Claim Rejections - 35 USC § 102
Claims 29, 34, 35, 39, 42 and 45-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. (JP 2014-172195), machine translation included.
With regard to claims 29, 34, 35, 39, 46, 47 and 54, Yamane et al. teach in Example 1 a thermal recording medium comprising a neutral paper substrate coated with an undercoat layer that has calcination kaolin, which reads on applicants’ interlayer with calcined aluminum silicate, and a heat-sensitive recording layer disposed thereon [0053]-[0058].  The amount of calcined kaolin is present at approximately 54% by mass relative to the total mass of the layer [0053].  The heat-sensitize recording layer comprises the color developer of [0055], which is the same as compound (I) in claim 29, a sensitizer, and a leuco dye, which reads on the at least one dye precursor claimed [0054]-[0056].  The interlayer is formed by coating and drying to 5.5 g/m2 and the heat-sensitive recording layer is coated and dried to 3.5 g/m2, which reads on the amounts of claim 39 and the method steps of claim 54 [0047] and [0058].  
With regard to claims 42 and 45, the interlayer may comprise a styrene-butadiene layer, which reads on a binder [0053].
With regard to claims 48, 50, 51 and 55, the heat-sensitive recording material may also comprise a protective layer on the heat-sensitive recording layer that can comprise a lubricant such as paraffin wax [0039], [0044] and [0047].  This protective layer reads on both the release layer and the protective layer claimed as it comprises the same preferential material as claimed.  The protective layer is formed by coating and drying the materials [0040].
With regard to claims 49, 52 and 53, a layer of adhesive may be present on the back surface of the substrate to form an adhesive label, which reads on self-adhesive label and label [0046].


Claims 29, 30, 33, 35, 36-38, 40, 42, 43, 45-47 and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida (JP 2004-284262), machine translation included.
With regard to claims 29, 33, 35, 36, 38, 40, 46, 47 and 52-54 , Tsuchida teaches a heat-sensitive recording material that may be a receipt, which reads on a till receipt, that comprises in Example 1 a base paper, which reads on applicants’ substrate, an undercoat layer that comprises baked kaolin, which reads on applicants’ calcined aluminum silicate, and a thermal recording layer that comprises a liquid A comprising a fluoran dye and polyvinyl alcohol, which reads on applicants’ dye precursor and a binder, the developer in liquid F, which is the same as the compound of formula (II), and the liquid K, which reads on applicants’ 2-(2H-benzotriazol-2-yl)-p-cresol sensitizer [0002], [0041], [0042], [0052], [0062] and [0063].  The amount of baked kaolin in the undercoat layer is approximately 84% [0041].  The thermal recording layer was calendered to a Bekk smoothness of 400 to 600 seconds [0063].  The undercoat layer and thermal recording layer are made by coating and drying each of the layers [0062] and [0063].
With regard to claim 30, this claim does not require the use of the compound of formula (I), rather it only defines what the properties of the compound of formula (I) are, if it is present.  Given the fact that Tsuchida teaches the compound of formula (II) this means this reference also anticipates claim 30.
With regard to claim 37, Comparative example 9 anticipates the sensitizer 1,2-diphenoxyethane in the thermal recording material [0079].
With regard to claims 42, 43 and 45, the undercoat layer also comprises an SBR latex, which reads on applicants’ binder of claims 42 and 45, and sodium hexametaphosphate, which reads on applicants’ dispersant [0041].


Claim Rejections - 35 USC § 103
Claims 36-38, 40, 41, 43 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (JP 2014-172195).
With regard to claims 36 and 37, Yamane et al. teach all of the limitations of claim 29 above.  They also teach that the sensitizer may be 1,2-diphenoxyethane [0028]; however, they do not teach a specific example using that sensitizer.
It would have been obvious to one having ordinary skill in the art to have used 1,2-diphenoxyethane as the sensitizer because this is taught in Yamane et al. as a usable sensitizer for their heat-sensitive recording material.
With regard to claim 38, Yamane et al. teach that they super calender the heat-sensitive recording layer [0058]; however, they do not specifically teach what Bekk smoothness they calender the heat-sensitive recording layer.
It would have been obvious to one having ordinary skill in the art to have smoothed the heat-sensitive recording layer to any amount, including from 100 to 1200 seconds, such that the layer had the proper smoothness while not being so smooth as to become an undesired glossiness.
With regard to claims 40, 41 and 56, Yamane et al. teach all of the limitations of claim 29 above, which also read on the limitations of claim 56.  They also teach that the calcined kaolin can be present in an amount of 5 to 90% by weight of the total solid content of the undercoat layer [0035]; however, they do not specifically teach the ranges in claims 40, 41 and 56.
It is noted that the range taught in the prior art overlaps with the ranges claimed, and therefore a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 43, the undercoat layer may comprise an auxiliary agent [0037].  The heat-sensitive recording layer may comprise an auxiliary agent, such as a dispersing agent [0029]; however, Yamane et al. do not specifically teach using a dispersing agent as the auxiliary agent in the undercoat layer.
It would have been obvious to one having ordinary skill in the art to have used any of the auxiliary agents of the heat-sensitive recording layer as the auxiliary agent of the undercoat layer.  This would have been a simple substitution that would have had predictable results as would be understood by one having ordinary skill.  The rationale to have used a dispersant in the undercoat layer is to make sure that all of the particles in the undercoat layer as dispersed properly.


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (JP 2014-172195) in view of Yoneshige et al. (US 2008/0076663).
Yamane et al. teach all of the limitations of claim 29 above; however, they do not specifically teach the form of the calcined kaolin.
Yoneshige et al. teach a thermally sensitive recording media that uses a pigment having an aspect ratio of 30 or more in an undercoat layer [0131].  The pigment may be calcined kaolin and the larger aspect ratio creates a pigment having a flatness, which reads on applicants’ platelet-shape [0014], [0015] and [0020].
Since Yamane et al. and Yoneshige et al. are both drawn to calcined kaolin in the undercoat layer of a thermal recording media, it would have been obvious to one having ordinary skill in the art to have substituted the calcined kaolin with the larger aspect ratio calcined kaolin taught in Yoneshige et al.  There results of such a substitution would have been predictable to one having ordinary skill.  The rationale to have used these pigments is to provide superior color developing sensitivity [0010].
With regard to the aspect ratio of claim 32, the Examiner notes that the range of the prior art overlaps with the range claimed, and therefore a prima facie case of obviousness exists.


Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (JP 2014-172195) in view of Tajiri et al. (US 2002/0006869).
Yamane et al. teach all of the limitations of claim 29 above.  They also teach that the undercoat layer may comprise an auxiliary agent [0037].  The heat-sensitive recording layer may also comprise an auxiliary agent, such as a dispersing agent [0029]; however, Yamane et al. do not specifically teach using a dispersing agent as the auxiliary agent in the undercoat layer or the dispersant claimed.
It would have been obvious to one having ordinary skill in the art to have used any of the auxiliary agents of the heat-sensitive recording layer as the auxiliary agent of the undercoat layer.  This would have been a simple substitution that would have had predictable results as would be understood by one having ordinary skill.  The rationale to have used a dispersant in the undercoat layer is to make sure that all of the particles in the undercoat layer as dispersed properly.
Tajiri et al. that sodium polyacrylate can be used as a dispersant with calcined kaolin in an undercoat layer of a heat-sensitive recording medium [0091].
Since Yamane et al. and Tajiri et al. are both drawn to undercoat layers having calcined kaolin with a dispersant in a heat-sensitive recording medium, it would have been obvious to have substituted the dispersant of Yamane et al. with the sodium polyacrylate dispersant of Tajiri et al.  The results of such a substitution would have been predictable to one having ordinary skill.


Claims 39, 41 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (JP 2004-284262).
With regard to claim 39, Tsuchida teaches all of the limitations of claim 29 above.  He also teaches that the undercoat layer in example 1 was coated to a coatweight of 9 g/m2 and the thermal recording layer can be coated from 2 to 10 g/m2 [0036] and [0062]; however, they do not specifically teach the range claimed.
With regard to claims 41 and 56, Tsuchida teaches all of the limitations of claim 29 above, which also read on the limitations of claim 56.  They also teach that the baked kaolin can be present in an amount of 40 to 95% by weight of the total solid content of the undercoat layer [0038]; however, they do not specifically teach the ranges in claims 41 and 56.
It is noted that the ranges taught in the prior art overlap with the ranges of claims 39, 41 and 56, and therefore a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (JP 2004-284262) in view of Yoneshige et al. (US 2008/0076663).
Tsuchida teaches all of the limitations of claim 29 above; however, they do not specifically teach the form of the calcined kaolin.
Yoneshige et al. teach a thermally sensitive recording media that uses a pigment having an aspect ratio of 30 or more in an undercoat layer [0131].  The pigment may be calcined kaolin and the larger aspect ratio creates a pigment having a flatness, which reads on applicants’ platelet-shape [0014], [0015] and [0020].
Since Tsuchida and Yoneshige et al. are both drawn to calcined kaolin in the undercoat layer of a thermal recording media, it would have been obvious to one having ordinary skill in the art to have substituted the baked kaolin with the larger aspect ratio calcined kaolin taught in Yoneshige et al.  There results of such a substitution would have been predictable to one having ordinary skill.  The rationale to have used these pigments is to provide superior color developing sensitivity [0010].
With regard to the aspect ratio of claim 32, the Examiner notes that the range of the prior art overlaps with the range claimed, and therefore a prima facie case of obviousness exists.


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsuchida (JP 2004-284262) in view of Tajiri et al. (US 2002/0006869).

Tsuchida teaches all of the limitations of claim 43 above; however, Tsuchida does not specifically teach using sodium polyacrylate as his dispersant.
Tajiri et al. that sodium polyacrylate can be used as a dispersant with calcined kaolin in an undercoat layer of a heat-sensitive recording medium [0091].
Since Tsuchida and Tajiri et al. are both drawn to undercoat layers having calcined kaolin with a dispersant in a heat-sensitive recording medium, it would have been obvious to have combined in the sodium polyacrylate dispersant of Tajiri et al. into the undercoat layer of Tsuchida.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.


Claims 48-51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (JP 2004-284262) in view of Yamane et al. (JP 2014-172195).
Tsuchida teaches all of the limitations of claim 29 and 54 above; however, they do not specifically teach using a protective or release layer in the thermal recording material.
Yamane et al. teach that the heat-sensitive recording material may also comprise a protective layer on the heat-sensitive recording layer that can comprise a lubricant such as paraffin wax [0039], [0044] and [0047].  This protective layer reads on both the release layer and the protective layer claimed as it comprises the same preferential material as claimed.  The protective layer is formed by coating and drying the materials [0040].  They also teach that their thermal recording material may be made into a label by using a layer of adhesive on the back surface of the substrate to form an [0046].
Since Tsuchida and Yamane et al. are both drawn to thermal recording material, it would have been obvious to have combined in the wax containing protective layer or the layer of adhesive on a back surface of the substrate as taught in Yamane et al. with the thermal recording material of Tsuchida.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759